DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the central hub and peripheral hollow barrier recited in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick (US 2016/0169188).
Regarding Claim 1, Dick disclose a buoyant wave energy converter [100] adapted to reduce radiation damping (FIG. 2-3, Abstract), comprising: 
a central hull [130] (FIG. 3, ¶ [0044]); 
a power-take-off system [140] housed within the central hull [130] (FIG. 2-3, ¶ [0044]); 
a peripheral hollow barrier [120] spaced from and surrounding the central hull [130], the peripheral hollow barrier [120] having an open top [FIG. 2 shows “an open top” between 120 and 130, and above 130] and an open bottom [FIG. 2 shows 120 with “an open bottom” by 110], and a surface opposing the central hull [130] (FIG. 2-3, ¶ [0044]); and 
peripherally spaced connectors [105] rigidly attaching the peripheral hollow barrier [120] to the central hull [130] (FIG. 2-3, ¶ [0044]); 
wherein the peripheral hollow barrier [120] is vertically disposed on the wave energy converter [100] such that a waterline of the wave energy converter [100] transects the peripheral hollow barrier [120] (FIG. 2-3, ¶ [0044]).
Regarding Claim 2, Dick disclose the buoyant wave energy converter of Claim 1 [see rejected Claim 1], 
wherein the peripherally spaced connectors [122] are radial panels [105] aligned vertically (FIG. 2-3, ¶ [0031-0032]).
Regarding Claim 3, Dick disclose the buoyant wave energy converter of Claim 2 [see rejected Claim 2], 
wherein the radial panels [105] divide a volume enclosed by the peripheral hollow barrier [120] into equal sector-shaped volumes [The chamber 105 encloses a column of water and as a result a volume of air is trapped above the column of water] (FIG. 2-3, ¶ [0031-0032]).
Regarding Claim 4, Dick disclose the buoyant wave energy converter of Claim 1 [see rejected Claim 1], 
wherein the inwardly facing surface of the peripheral hollow barrier [120] is curved (FIG. 2-3, ¶ [0031-0032]).



Regarding Claim 5, Dick disclose the buoyant wave energy converter of Claim 1 [see rejected Claim 1], 
wherein the peripheral hollow barrier [120] defines a volume, and wherein said volume is substantially filled with water when said buoyant wave energy converter floats on a body of water [The wave energy converter 100 oscillates in heave such that the internal top surface of the chamber 105 reacts against the internal water surface in the chamber 105 via the cushion of air trapped above the water column i.e., between the internal top surface of the chamber and the internal top surface of the water column. The natural period of heave of the point absorber 122] (FIG. 2-3, ¶ [0031-0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thaxter (GB 2,483,270) disclose fluid, eg water, contained in a number of discrete compartments in a floating buoy is forced by gravity through a central rotor, eg turbine wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832